79 F.3d 1141
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lorenzo W. COATS, Plaintiff--Appellant,v.Daniel P. KIEHART;  Michael P. Sheetz;  Duke University,Incorporated;  Robert Winfree, Defendants-Appellees.Lorenzo W. COATS, Plaintiff-Appellant,v.Daniel P. KIEHART;  Michael P. Sheetz;  Duke University,Incorporated;  Robert Winfree, Defendants-Appellees.
Nos. 95-2265, 95-2723.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1996Decided:  March 19, 1996.

Lorenzo W. Coats, Appellant Pro Se.  John Morgan Simpson, Sally Patricia Paxton, FULBRIGHT & JAWORSKI, Washington, DC, for Appellees.
Before ERVIN and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
In No. 95-2265 Appellant appeals the district court's decisions compelling arbitration and denying a preliminary injunction.   In No. 95-2723, Appellant appeals the district court's order refusing to stay arbitration pending appeal.   We dismiss the appeal of the district court's decision compelling arbitration in No. 95-2265 for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  See Humphrey v. Prudential Sec. Inc., 4 F.3d 313, 137 (4th Cir.1993).   Further, we have reviewed the record and the district court's opinion denying the motion for a preliminary injunction and find no reversible error.   Accordingly, we affirm the denial of that motion on the reasoning of the district court.   Coats v. Kiehart, Nos.  CA-94-292-CV-1, CA-94-293-CV-1, CA-94-294-CV-1, CA-94-295-CV-1 (M.D.N.C. May 30, 1995).


2
Finally, in No. 95-2723, we dismiss the appeal of the district court's decision denying a stay of arbitration pending appeal as moot.   Although we grant Appellee's request to strike the Appellant's affidavit filed in this court, we deny Appellee's motion to strike Appellant's informal reply brief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.